--------------------------------------------------------------------------------

Exhibit 10.15


 
[aeco_logo.jpg]
 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT, entered into and effective as of this 1st day of July
2011, between Americas Energy Company-AECo ("Company"), and James Liu
("Employee").
 
1. Employment, Duties and Acceptance
 
1.1 Company hereby employs Employee for the Term (as defined in Section 2
hereof) to render exclusive and full-time services in an executive capacity as a
Vice President International Business to Company and to the subsidiaries of
Company engaged in the business of coal mining and in connection therewith to
devote his best efforts to the affairs of the Company and to perform such duties
as Employee shall reasonably be directed to perform by officers of the Company.
 
1.2 Employee hereby accepts such employment and agrees to render such services.
Employee agrees to render such services at Company's offices located in the
Knoxville, TN area, but Employee will travel on temporary trips to such other
place or places as may be required from time to time to perform his duties
hereunder. During the Term hereof, Employee will not render any services for
others, or for Employee's own account, in the business of Energy development and
related industries and will not render any services to any supplier or
significant customer of Company.
 
2. Term of Employment
 
2.1 The term of Employee's employment pursuant to this Agreement (the "Term")
shall begin on the date hereof, and shall end on July 1, 2016, subject to the
provisions of Article 4 of this Agreement providing for earlier termination of
Employee's employment in certain circumstances.
 
3. Compensation
 
3.1 As compensation for all services to be rendered pursuant to this Agreement
to or at the request of Company, Company agrees to pay Employee a salary at the
rate of $120,000.00 per annum.
 
The Salary set forth hereinabove shall be payable in accordance with the regular
payroll practices of the Company for executives. All payments hereunder shall be
subject to the provisions of Article 4 hereof.
 
3.2 Company shall pay or reimburse Employee for all necessary and reasonable
expenses incurred or paid by Employee in connection with the performance of
services under this Agreement upon presentation of expense statements or
vouchers or such other supporting information as it from time to time requests
evidencing the nature of such expense, and, if appropriate, the payment thereof
by Employee, and otherwise in accordance with Company procedures from time to
time in effect.
 
3.3 During the Term, Employee shall be entitled to participate in any group
insurance, qualified pension, bonus (Exhibit “A”), hospitalization, medical
health and accident, disability, or similar plan or program of the Company now
existing or hereafter established to the extent that he is eligible under the
general provisions thereof. Notwithstanding anything herein to the contrary,
however, Company shall have the right to amend or terminate any such plans or
programs.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.4 Executive may elect to exercise all stock options as Net Exercise options.
Net exercise options for the purposes of this paragraph shall be defined broadly
and shall include by way of example stock appreciation rights, restricted stock
awards and other incentive equity based compensation arrangements.
 
4. Termination
 
4.1 Disability. If Employee shall be prevented from performing Employee's usual
duties for a period of 3 consecutive months, or for shorter periods aggregating
more than 4 months in any 12 month period by reason of physical or mental
disability, total or partial, (herein referred to as "disability"), Company
shall nevertheless continue to pay full salary up to and including the last day
of the third consecutive month of disability, or the day on which the shorter
periods of disability shall have equaled a total of 4 months, but Company may at
any time or times on or after such last day (but before the termination of such
disability), elect to terminate this Agreement upon written notice to employee,
effective on such 1st day, without further obligation or liability to Employee,
except for any compensation accrued hereunder but not yet paid. If Company does
not so elect, this Agreement shall remain in full force and effect, except that
Company shall not be obligated to pay any compensation set forth in Article 3
hereof to Employee during the remaining period of disability.
 
4.2 Death. In the event of Employee's death during the Term, this Agreement
shall automatically terminate, except that (a) Employee's estate shall be
entitled to receive the compensation provided for hereunder to the last day of
the month in which Employee's death occurs; and (b) such termination shall not
affect any amounts payable as insurance or other death benefits under any plans
or arrangements then in force or effect with respect to Employee.
 
4.3 Specified Cause. Company may at any time during the Term, by notice,
terminate the employment of Employee for malfeasance, misfeasance, or
nonfeasance in connection with the performance of Employee's duties, the cause
to be specified in the notice of termination. Without limiting the generality of
the foregoing, the following acts during the Term shall constitute grounds for
termination of employment hereunder:
 
4.3.1 Any willful and intentional act having the effect of injuring the
reputation, business, business relationships of Company or its affiliates;
 
4.3.2 Conviction of or entering a plea of nolo contendere to a charge of a
felony or a misdemeanor involving moral turpitude;
 
4.3.3 Material breach of covenants contained in this Agreement; and
 
4.3.4 Repeated or continuous failure, neglect, or refusal to perform Employee's
duties hereunder.
 
5. Protection of Confidential Information
 
5.1 In view of the fact that Employee's work as an employee of Company will
bring Employee into close contact with many confidential affairs of the Company
and its affiliates, including matters of a business nature, such as information
about costs, profits, markets, sales, and any other information not readily
available to the public, and plans for future developments, Employee agrees:
 
5.1.1 To keep secret all confidential matters of Company and its affiliates and
not to disclose them to anyone outside of Company, either during or after
Employee's employment with Company, except with Company's written consent; and
 
5.1.2 To deliver promptly to Company on termination of Employee's employment by
Company, or at any time Company may so request, all memoranda, notes, records,
reports, and other documents (and all copies thereof) relating to Company's and
its affiliates' businesses which Employee may then possess or have under the
Employee's control.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
6. Ownership of Results of Services:
 
6.1 Company shall own, and Employee hereby transfers and assigns to it, all
rights of every kind and character throughout the work, in perpetuity, in and to
any material and/or ideas written, suggested, or submitted by Employee hereunder
and all other results and proceeds of Employee's services hereunder, whether the
same consists of literary, dramatic, mechanical or any other form of works,
themes, ideas, creations, products, or compositions. Employee agrees to execute
and deliver to Company such assignments or other instruments as Company may
require from time to time to evidence its ownership of the results and proceeds
of Employee's services.
 
7. Notices:
 
7.1 All notices, requests, consents and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally or sent by prepaid telegram, or mailed
first-class, postage prepaid, as follows:
 
If to Employee: 7626 Cottonwood Lane, Pleasanton, CA 94588
 
If to Company: 243 N. Peters Rd., Knoxville, TN 37923
 
or as such other addresses as either party may specify by written notice to the
other as provided in this Section 7.1.
 
8. General
 
8.1 It is acknowledged that the rights of Company under this Agreement are of a
special, unique, and intellectual character which gives them a peculiar value,
and that a breach of any provision of this Agreement (particularly, but not
limited to, the exclusivity provisions hereof and the provisions of Article 5
hereof), will cause Company irreparable injury and damage which cannot be
reasonably or adequately compensated in damages in an action at law.
Accordingly, without limiting any right or remedy which Company may have in the
premises, Employee specifically agrees that Company shall be entitled to seek
injunctive relief to enforce and protect its rights under this Agreement.
 
8.2 This Agreement sets forth the entire agreement and understanding of the
parties hereto, and supersedes all prior agreements, arrangements, and
understandings. Nothing herein contained shall be construed so as to require the
commission of any act contrary to law and wherever there is any conflict between
any provision of this Agreement and any present or future statute, law,
ordinance or regulation, the latter shall prevail, but in such event the
provision of this Agreement affected shall be curtailed and limited only to the
extent necessary to bring it within legal requirements. Without limiting the
generality of the foregoing, in the event that any compensation or other monies
payable hereunder shall be in excess of the amount permitted by any such
statute, law, ordinance, or regulation, payment of the maximum amount allowed
thereby shall constitute full compliance by Company with the payment
requirements of this Agreement.
 
8.3 No representation, promise, or inducement has been made by either party that
is not embodied in this Agreement, and neither party shall be bound by or liable
for any alleged representation, promise, or inducement not so set forth. The
section headings contained herein are for reference purposes only and shall not
in any way affect the meaning or interpretation of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
8.4 The provisions of this Agreement shall inure to the benefit of the parties
hereto, their heirs, legal representatives, successors, and assigns. This
Agreement, and Employee's rights and obligations hereunder, may not be assigned
by Employee. Company may assign its rights, together with its obligations,
hereunder in connection with any sale, transfer or other disposition of all or
substantially all of its business and assets. Company may also assign this
Agreement to any affiliate of Company; provided, however, that no such
assignment shall (unless Employee shall so agree in writing) release Company of
liability directly to Employee for the due performance of all of the terms,
covenants, and conditions of this Agreement to be complied with and performed by
Company. The term "affiliate", as used in this agreement, shall mean any
corporation, firm, partnership, or other entity controlling, controlled by or
under common control with Company. The term "control" (including "controlling",
"controlled by", and "under common control with"), as used in the preceding
sentence, shall be deemed to mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
corporation, firm, partnership, or other entity, whether through ownership of
voting securities or by contract or otherwise.
 
8.5 This Agreement may be amended, modified, superseded, cancelled, renewed or
extended, and the terms or covenants hereof may be waived, only by a written
instrument executed by both of the parties hereto, or in the case of a waiver,
by the party waiving compliance. The failure of either party at any time or
times to require performance of any provisions hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by either party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.
 
8.6 This Agreement shall be governed by and construed according to the laws of
the State of Tennessee applicable to agreements to be wholly performed therein.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 

Americas Energy Company-AECo     James Liu             By:
___________________________________________________     X
_________________________________________________            
Title:__________________________________________________
   
 
 

 
 
 
 
 
 
 
 

 


 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT “A”


[aeco_logo.jpg]



EXECUTIVE ANNUAL BONUS PLAN




PRO-RATA EXECUTIVE ANNUAL BONUS SCHEDULE. Each eligible Executive shall
participate in the corporate bonus program on a pro-rata percentage basis of
their individual salary taken against the annual total Executive salaries paid.
 
Percentage EBITDA Increase:
 
Amount of Annual Bonus:
         
Less than 5.0 %
  $ 0.00            
5.00% but less than 7.50%
  $ 325,000.00            
7.50% but less than 10.00%
  $ 350,000.00            
10.00% but less than 12.50%
  $ 400,000.00            
12.50% but less than 15.00%
  $ 450,000.00            
15.00% but less than 20.00%
  $ 500,000.00            
20.00% but less than 21.00%
  $ 600,000.00            
21.00% but less than 22.00%
  $ 650,000.00            
22.00% but less than 23.00%
  $ 700,000.00            
23.00% but less than 24.00%
  $ 750,000.00            
24.00% or over
  $800,000.00 plus ($100,000.00 multiplied times the total of each full 1.0%
EBITDA increase over 24.0%). Example: If the percentage EBITDA increase is
29.30%, then the Amount of Annual Bonus will be $1,300,000.00 ($800,000.00 plus
($100,000.00 times 5)).  

 
Example: 7 qualified executives earn $1,000,000 total in salary. 1 executive
earns $84,000 of that total or 11.9%. Assuming EBITDA increases 11% for the
year, the bonus pool is $400,000, the executive would earn a bonus equivalent to
11.9% or $47,600.
 



 
 

--------------------------------------------------------------------------------

 
